Case 2:21-cv-02957-LDH-ARL Document 14 Filed 07/20/21 Page 1 of 3 PageID #: 97



                                                                   Jackson Lewis P.C.
                                                                   58 S. Service Rd.
                                                                   Suite 250
                                                                   Melville, NY 11747
                                                                   Tel 631-247-0404
                                                                   Fax 631-247-0417
                                                                   jacksonlewis.com



DIRECT DIAL: (631) 247-4652
EMAIL ADDRESS: JEFFREY.BRECJER@JACKSONLEWIS.COM




                                                        July 20, 2021
VIA ECF
Honorable LaShann DeArcy Hall
United States District Court, E.D.N.Y.
225 Cadman Plaza East, Courtroom 4H North
Brooklyn, New York 11201

                                                  Re:   Hector Polanco v. Parts Authority, LLC,
                                                        et al.
                                                        Case No. 21-cv-02957        ______

Dear Judge Hall:

         We represent Parts Authority, LLC, Parts Authority, Inc. and Yaron Rosenthal
(collectively, “Defendants”), in the above-referenced matter. We write pursuant to Rule I.E. of
the Court’s Individual Rules to request an extension of time to answer, move or otherwise respond
to Plaintiff’s Complaint to permit the parties to complete a mediation in an attempt to resolve this
purported class and collective action, as well as three pending cases in arbitration. Defendants’
response to the Complaint presently is due July 26, 2021. The parties have agreed to conduct a
mediation on October 7, 2021 before JAMS mediator Stephen Sonnenberg. Accordingly,
Defendants request an extension through and including October 15, 2021, to afford the parties an
opportunity to resolve the case through mediation. This is the second request for an extension of
this deadline. Plaintiff’s Counsel consents to this request and the Parties’ agreement is reflected
in a stipulation attached hereto for Your Honor’s consideration. No other scheduled dates will be
affected if the Court grants this request.

                  We thank the Court for its attention to this matter.

                                                        Respectfully submitted,
                                                        JACKSON LEWIS P.C.

                                                        Jeffrey W. Brecher
                                                        Jeffrey W. Brecher
cc:      Jeremiah Frei-Pearson, Esq. (via ECF)
         Mark Potashnick, Esq. (via ECF)
4829-7193-4706, v. 1
Case 2:21-cv-02957-LDH-ARL Document 14 Filed 07/20/21 Page 2 of 3 PageID #: 98



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

JACKSON LEWIS P.C.
ATTORNEYS FOR DEFENDANTS
PARTS AUTHORITY, LLC,
PARTS AUTHORITY, INC., and
YARON ROSENTHAL
58 South Service Rd., Ste. 250
Melville, New York 11747
(631) 247-0404
        ATTORNEYS OF RECORD:
               JEFFREY W. BRECHER, ESQ.
               ALESSANDRO VILLANELLA, ESQ.
               BRENDAN SWEENEY, ESQ.

                                                    X
HECTOR POLANCO, for himself and all other
similarly situated,
                                      Plaintiff,          Case No. 21-cv-2957
                                                          STIPULATION REGARDING
                     vs.                                  TIME TO RESPOND TO
                                                          COMPLAINT
PARTS AUTHORITY, LLC, PARTS
AUTHORITY, INC., and YARON
ROSENTHAL.
                                   Defendants.
                                                    X


        IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the parties,

that:

           1. Defendants’ time to answer, move or otherwise respond to the Complaint is

              extended to October 15, 2021.

           2. The statute of limitation for claims brought pursuant to the Fair Labor Standards

              Act (“FLSA”) on behalf of any putative opt-in within the scope of the putative

              collective action shall be tolled for the period beginning the date the parties execute
Case 2:21-cv-02957-LDH-ARL Document 14 Filed 07/20/21 Page 3 of 3 PageID #: 99




                  this Stipulation up to and including the date on which Defendants answer, move or

                  otherwise respond to the Complaint.

  By:             s/                                     By:                 s/
      Jeremiah Frei-Pearson, Esq.                            Jeffrey W. Brecher, Esq.
  Finkelstein, Blankinship, Frei-Pearson &               Jackson Lewis, P.C.
  Garber, LLP                                            58 South Service Road, Suite 250
  One North Broadway, Suite 900                          Melville, New York 11747
  White Plains, New York 10601                          Telephone: (631) 247-4652
  Telephone: (914) 298-3281                             brecherj@jacksonlewis.com
  Jfrei-pearson@fbfglaw.com
                                                        Attorneys for Defendants
  Mark Potashnick, MO Bar #41315
  (pro hac vice forthcoming)
  Weinhaus & Potashnick                                  Dated: July 20, 2021
  11500 Olive Blvd, Suite 133
  St. Louis, Missouri 63141
  Telephone: (314) 997-9150 ext. 2
  markp@wp-attorneys.com

  Attorneys for Plaintiff

  Dated: July 20, 2021

                                    SO ORDERED:
                _____________________________________________________
             THE HONORABLE LASHANN MOUTIQUE DEARCY HALL, U.S.D.J.


                               Dated: ____________________, 2021
4819-6346-6738, v. 1
